On Rehearing.
[Decided March. 4, 1916.]
Per Curiam.
Appellant has filed a petition for a rehearing, which, after due consideration, is denied. Our attention, however, is called to a stipulation entered into in connection with a motion to strike respondent’s brief because of failure to file in time, and because of which the case was not heard here until the May, 1915, term. The stipulation provides that, if the judgment be affirmed, the interest accruing during the period of continuance might be eliminated from the judgment, in case the court should determine such a condition a proper one in denying the motion to strike the brief. This stipulation was overlooked in writing the opinion, although we had it in mind in reaching our conclusion, and intended to give effect to it. Not having done so in the opinion,' we do so now. The opinion is modified to this extent: The *168judgment will not bear interest from March 1, 1915, to June 17, 1915. In all other respects, the judgment will stand.